Citation Nr: 1543178	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from June 1954 to June 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a May 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss.  38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In a May 2015 statement, the appellant stated he wished to "cancel" his appeal of the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss.  As such, the appellant has withdrawn the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.
ORDER

The appeal of entitlement to a rating in excess of 10 percent for bilateral hearing loss is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


